As filed with the Securities and Exchange Commission on July 7, 2014 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MEDOVEX CORP. (Exact name of registrant as specified in its charter) Nevada 46-3312262 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 3279 Hardee Avenue Atlanta, Georgia 30341 (844) 633-6839 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Charles Farrahar Chief Financial Officer MEDOVEX CORP. 1735 Buford Hwy., Ste 215-113 Cumming, Georgia 30041 (844) 633-6839 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Harvey Kesner, Esq. Arthur S. Marcus, Esq. Sichenzia Ross Friedman FerenceLLP 61 Broadway, 32nd Floor New York, New York 10006 (212)930-9700 Jarrett Gorlin Chief Executive Officer MEDOVEX CORP. 1735 Buford Hwy., Ste 215-113 Cumming, Georgia 30040 844-633-6839 Joel Mayersohn, Esq. Roetzel & Andress, LPA 350 East Las Olas Blvd. Las Olas Centre II, Suite 1150 Fort Lauderdale, Florida 33301 (954) 462-4150 Approximate date of commencement of proposed sale to public: As soon as practicable after this Registration Statement is declared effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, check the following box[X] If this Form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering [ ] If this Form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering[ ] Table of Contents If this Form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. [ ] Largeacceleratedfiler [ ] Acceleratedfiler[ ] Non-acceleratedfiler[ ] (Do not check if asmaller reporting company) Smallerreportingcompany[X] CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per Share (1) Proposed maximum aggregate offering price (1) Amount of registration fee (2) Units, Each Consisting of One Share of Common Stock, $0.001 Par Value Per Share and One Series A Warrant 1,552,500 units $ 6.50 $ 10,091,250 $ 1,299.75 Shares of Common Stock Included as Part of the Units (3) 1,350,000 shares (4 ) (4 ) - Series A Warrants Included as Part of the Units 1,350,000 warrants (4 ) (4 ) - Shares of Common Stock Underlying the Series A Warrants Included in the Units (3)(5) 1,350,000 shares $ 7.80 $ 10,530,000 $ 1,356.26 Series B Warrants 1,350,000 warrants (4 ) (4 ) - Shares of Common Stock Underlying the Series B Warrants (3)(5) 1,350,000 shares $ 7.80 $ 10,530,000 $ 1,356.26 Units underlying the Representative’s Unit Warrant (“Representative’s Units”) (6) 205,500 units (4 ) (4 ) - Shares of Common Stock underlying the Representative’s Units (3) 202,500 shares $ 6.50 $ 1,316,250 $ 169.53 Series A Warrants Included as Part of the Representative’s Units 202,500 warrants (4 ) (4 ) - Shares of Common Stock Underlying the Series A Warrants included in the Representative’s Units (3)(5) 202,500 shares $ 7.80 $ 1,579,500 $ 203.44 Series B Warrants Included as Part of the Representative’s Units 202,500 warrants (4 ) (4 ) - Shares of Common Stock Underlying the Series B Warrants included in the Representative’s Units (3)(5) 202,500 shares $ 7.80 $ 1,579,500 $ 203.44 Total $ 36,949,000 $ 4,588.68 Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(o) under the Securities Act of 1933, as amended (the "Securities Act"). Includes the offering price of shares from the units that the underwriters have the option to purchase to cover over-allotments, if any. Calculated pursuant to Rule 457(o) based on an estimate of the proposed maximum aggregate offering price. Pursuant to Rule 416 under the Securities Act, the shares of Common Stock registered hereby also include an indeterminate number of additional shares of Common Stock as may from time to time become issuable by reason of stock splits, stock dividends, recapitalizations or other similar transactions. No registration fee pursuant to Rule 457(g) under the Securities Act. Estimated solely for the purposes of calculating the registration fee pursuant to Rule 457(g) under the Securities Act. The warrants are exercisable at a per share exercise price equal to 120% of the public offering price per unit. Estimated solely for the purpose of recalculating the registration fee pursuant to Rule 457(g) under the Securities Act, the proposed maximum aggregate offering price of the Representative's Units is $3,213,000 (which is equal to 10% of $32,130,000 ). The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Table of Contents The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities or the solicitation of an offer to buy these securities in any state in which such offer, solicitation or sale is not permitted. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION DATEDMAY 1, 2014 1,350,000 Units and 1,350,000 Series B Warrants Each Unit Consisting of One Share of Common Stock and One Series A Warrant to Purchase One Share of Common Stock We are offering 1,350,000 units and 1,350,000 Series B Warrants in an initial public offering. Each unit consists of one share of common stock and one Series A Warrant.In addition, the holder of each unit will receive one Series B Warrant to purchase one share of common stock per unit purchased, but such Series B Warrants will not be transferable.No public market currently exists for our common stock or warrants. We are offering all of the shares of common stock offered by this prospectus. We expect the public offering price to be between $5.50and $6.50 per unit, including the Series B Warrant.The units will not be certificated and the shares of common stock and Series A Warrants will trade initially as a unit, and will trade separately not later than 90 days from the date hereof, or earlier with the underwriter’s consent. Each Series A Warrant is exercisable for one share of common stock.The Series A Warrants are immediately exercisable upon issuance in this initial public offering at an initial exercise price of 120% of the initial public offering price of one unit in this offering.The Series A Warrants will expire on the third anniversary of the date of issuance. Each Series B Warrant is exercisable for one share of common stock.The Series B Warrants are immediately exercisable after issuance at an initial exercise price of 120% of the initial public offering price of one unit in this offering.The Series B Warrants will expire on the fifth anniversary of the date of issuance, and will not be listed on any securities exchange. The shares of common stock issuable from time to time upon the exercise of the Series A Warrants and the Series B Warrants are also being offered pursuant to this prospectus. We intend to apply to list our common stock on The NASDAQ Capital Market under the symbol “MDVX,” the Series A Warrants will trade under the symbol “MDVXW,” and our units will trade under the symbol “MDVXU.”No assurance can be given that our application will be approved. We are an “emerging growth company” as that term is used in the Jumpstart Our Business Startups Act of 2012, and, as such, we have elected to take advantage of certain reduced public company reporting requirements for this prospectus and future filings. Table of Contents Investing in our securities involves a high degree of risk. See the section entitled “Risk Factors” beginning on page15 in this prospectus. You should carefully consider these risk factors, as well as the information contained in this prospectus, before you invest. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Per Unit and Series B Warrant Total Initial public offering price $ 6.00 $ 8,100,000 Underwriting discounts and commissions (1) $ 0.82 $ 1,096,000 Proceeds to us, before expenses $ 5.18 $ 7,004,000 (1)The underwriters will receive compensation in addition to the underwriting discount and commissions. See "Underwriting" beginning on page 74 for a description of compensation payable to the underwriters. We have granted a 45-day option to the representative of the underwriters to purchase up to(i)202,500additional units, and Series B Warrants solely to cover over-allotments, if any.The over-allotment option must be used to purchase an equal numbers of units and Series B Warrants, but such purchases cannot exceed an aggregate of 15% of the number of Units and Series B Warrants sold in the primary offering. In addition, the registration statement of which this prospectus forms a part relates to the registration of 135,000 Units and 135,000 Series B Warrants issuable upon exercise of the Representative’s unit warrant The underwriters expect to deliver our securities to purchasers in the offering on or about, 2014. . ViewTrade Securities Inc. Table of Contents This is a conceptual prototype of the DenerVex device.MEDOVEX has not sold this device and has not applied to any regulatory agency to obtain clearance for this prototype.The final device used to obtain regulatory clearance may appear differently than the image above. Table of Contents TABLE OF CONTENTS Page Prospectus Summary 1 Risk Factors 10 Special Note Regarding Forward-Looking Statements 30 Use of Proceeds 30 Dividend Policy 31 Capitalization 31 Dilution 33 Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 Business 41 Management 57 ExecutiveCompensation 65 Transactions withRelated Persons 66 Principal Stockholders 69 Description of Capital Stock 70 Shares Eligible for Future Sale 74 Underwriting 76 Legal Matters 79 Experts 79 Where You Can Find More Information 79 Index to Financial Statements F-1 Neither we nor the underwriters have authorized anyone to provide you with information that is different from that contained in this prospectus or in any free writing prospectus we may authorize to be delivered or made available to you. When you make a decision about whether to invest in our common stock, you should not rely upon any information other than the information in this prospectus or in any free writing prospectus that we may authorize to be delivered or made available to you. This prospectus is not an offer to sell or the solicitation of an offer to buy the shares of common stock in any circumstances under which the offer or solicitation is unlawful. Unless otherwise indicated, information contained in this prospectus concerning our industry and the markets in which we operate, including our general expectations and market position, market opportunity and market share, is based on information from our own management estimates and research, as well as from industry and general publications and research, surveys and studies conducted by third parties. Management estimates are derived from publicly available information, our knowledge of our industry and assumptions based on such information and knowledge, which we believe to be reasonable. Our management estimates have not been verified by any independent source, and we have not independently verified any third-party information.In addition, assumptions and estimates of our and our industry’s future performance are necessarily subject to a high degree of uncertainty and risk due to a variety of factors, including those described in “Risk Factors.” These and other factors could cause our future performance to differ materially from our assumptions and estimates. See “Special Note Regarding Forward-Looking Statements.” We have applied for trademarks on “MEDOVEX” and “DenerVex”. This prospectus may include trademarks, trade names and service marks that are the property of other organizations. Solely for convenience, trademarks and trade names referred to in this prospectus appear without the ® and ™ symbols, but those references are not intended to indicate, in any way, that we will not assert, to the fullest extent under applicable law, our rights or that the applicable owner will not assert its rights, to these trademarks and trade names. Table of Contents PROSPECTUS SUMMARY This summary highlights information contained elsewhere in this prospectus. This summary does not contain all of the information you should consider before investing in our common stock. You should read this entire prospectus carefully, especially the "Risk Factors" section of this prospectus and our financial statements and the related notes appearing at the end of this prospectus, before making an investment decision. As used in this prospectus, unless the context otherwise requires, references to Medovexwe, us, our, our company refer to MEDOVEX Corp. and its wholly-owned subsidiary, Debride, Inc.All share numbers give effect to a 2:1 reverse stock split effected in March, 2014. Overview MEDOVEX Corp.’s goal is to create better living through better medicine. We intend to build a portfolio of medical device products in areas where our world-class management team believes the largest, most targetable market opportunities exist. We intend to build this portfolio primarily by acquiring companies or technologies that we believe have promising commercial potential. In September 2013, we acquired Debride, Inc. (Debride).Debride is a development stage company that has acquired a patent, patent applications and other intellectual property rights relating to the use, development, and commercialization of the DenerVex device (the DenerVex).Debride acquired from Scott M.W. Haufe, MD (Dr. Haufe) all right, title and ownership of U.S. Patent 8,167,879 B2, together with all of Dr. Haufe’s rights, title and interest in and to the DenerVex.Dr. Haufe is a director of the Company.In September 2013, we entered into a Co-Development Agreement with Dr. James Andrews, a renowned orthopedic surgeon who also is a director of the Company.Dr. Andrews has agreed to evaluate the DenerVex and to seek to make modifications and improvements to such technology, as well as to strategize in the rollout of the DenerVex.See “Transactions with Related Parties”. We are a development stage enterprise with no revenues. In their opinion letter for the fiscal year ended December 31, 2013, our auditors included an explanatory paragraph that disclosed conditions that raise concerns about the Company's ability to continue as a going concern.Please refer to the audited financial statements and accompanying auditors report within this filing. Initial Product To date, our efforts have focused on the development of the patent-protected DenerVex device (U.S. Patent 8,167,879 B2).The DenerVex is designed to provide long lasting relief of pain associated with Facet Joint Syndrome (FJS), a condition in which the joints in the back of the spine degenerate and subsequently cause back pain.The concept is simple: remove the affected nerve endings sending pain signals to the brain in such a way that they won’t grow back. A current treatment for this pain removes the nerve endings, but the nerve endings regenerate and the pain returns. A patient is forced to return again and again to seek pain relief at a substantial cost over time. In order to avoid having his patients suffering from chronic back pain associated with FJS have to return to him for repeated treatments, Dr. Haufe performed a 2-step procedure where he first scraped away synovial tissue using an already available deburring device around the facet joints in the spine so nerves would not have tissue that could be used for regrowth. Once this tissue was removed, he then used a standard electrocautery unit to cauterize the nerve endings, as is done with the temporary treatment to render the nerves incapable of sending pain signals to the brain. Due to the complexity and time required to complete this procedure, it is only employed by a small number of other surgeons besides Dr. Haufe. In order to see if these patients were indeed enjoying pain relief and not experiencing nerve regrowth, Dr. Haufe followed 174 of his patients receiving this treatment over a three year period (temporary approaches generally do not last more than 2 years and often less). Over 70% of patients were still pain free or had greater than 50% reduction in pain. While this follow-up did not constitute a clinical study that could be used for FDA clearance, the results encouraged Dr. Haufe to think of ways to expand the treatment to other patients who did not have the resources to afford a relatively complex procedure (assuming they could even locate a surgeon capable of performing it). The key was simplifying the procedure to the point where doctors specializing in pain management and other areas besides spine surgery could perform the procedure quickly and safely, at a cost much less than the cost of temporary treatments over time. To simplify the procedure, Dr. Haufe conceptualized a hand held device that combined the tissue scraping and electrocautery procedures into one action. A simple solution that, based on our internal research on non-living tissue, produces the same result as the 2-step procedure, but requires significantly less surgical skill and takes much less time. We believe the DenerVex is the first device of its kind that combines tissue scraping and electrocautery simultaneously in order to achieve a long lasting solution to FJS.The DenerVex is a single use device that will be provided to health care practitioners in a package that contains all of the items necessary in the sterile field of the operating room to carry out the surgery necessary to address FJS.The DenerVex does not require a special power source and can be connected to the cauterizing generator generally found in most operating rooms. While the device is still in the prototype phase, we estimate a sales price of approximately $695.00 per device, which we believe will be an attractive price point for end-users.We arrived at the sales price after conducting focus group meetings with potential end-users and obtaining their feedback on ranges of prices they would be willing to pay for the type of pain relief the DenerVex could provide. These end users included pain management physicians, an anesthesiologist, orthopedic surgeons who perform spinal surgery and neurosurgeons. As reimbursement is available for the treatment of Facet Joint Pain in the United States and in major countries in Europe, they could base their responses on reimbursement rates for currently available treatments. -1- Table of Contents Besides the potential cost savings from the use of the DenerVex device, we believe the procedure using the DenerVex is less evasive, faster and represents a lower risk of infection from surgery than its competitors, while offering a longer term solution to FJS than is currently available. In the procedure where the DenerVex is used, a tiny incision is made above the facet joint and the DenerVex is inserted through a cannula to the facet joint region. The cannula has a bullet-shaped tip that acts as a retractor system. The physician performing the procedure inserts a guidewire down to the facet joint region and the cannula/retractor is inserted over that wire. The inner bullet is removed, leaving a hollow tube for working space. The device is positioned and manipulated via fluoroscopy. No other devices or tools are required beyond standard surgical tools for closure. The DenerVex is designed to be powered by (and compatible with) currently marketed electrocautery consoles currently in most procedure rooms, so no additional specialized capital equipment is required. Activation of the device results in the combined effect of a tissue removal action with electrocautery to the facet joint surface resulting in removal of the nerves and synovial membrane tissues. The treatment of each joint takes a couple of minutes and the incision is closed with a single suture stitch. The DenerVex is currently in the prototype development phase. In order to commercialize the device, we will: 1. Conduct additional research to further refine the product. 2. Submit the final version to regulatory agencies for their approval, including conducting additional studies as they may require. 3. Finalize reimbursement, marketing and distribution strategies. 4. Source vendor(s) for production and marketing/distribution partners (we currently do not plan to manufacture or distribute the product ourselves). Market Our first device, the DenerVex, is targeted at the $11.5 billion global spine surgery devices market, which is largely focused on the treatment of lower back pain.It is estimated that 10% of the adult U.S. population, suffer from chronic lower back pain. Chronic lower back pain is the second leading cause of disability in the U.S. Approximately 31% of chronic lower back pain is attributed to FJS, a condition in which joints located at the back of the spine degenerate and subsequently cause pain.Each joint in the spine has a rich supply of tiny nerve fibers that provide a painful stimulus when the joint is injured or irritated.When such joints degenerate due to wearing or tearing, the cartilage separating the joints in the spine may become thin or disappear.The bone in the joints underneath the cartilage can then produce an overgrowth of bone spurs and an enlargement of the joints, which can repeatedly send pain signals through the nerve fibers in the spine.Such pain signals can result in considerable back pain, especially when a person is in motion. Initial treatment of FJS includes a number of non-invasive, non-surgical techniques or therapies.Examples of such therapies are activity modification exercises, over-the-counter medication, chiropractic intervention and physical therapy.If those non-invasive, non-surgical approaches fail to provide long-term relief to a patient, there are currently six approaches used to remedy FJS: spinal injections, radiofrequency (“RF”) ablation (also known as radiofrequency rhizotomy or radiofrequency neurotomy), cryodenervation, pulsed RF, manual tissue scraping and electrocautery performed separately and spine fusion surgery.Management believes that the primary downsides of the current surgical approaches are as follows: · Temporary Relief.Spinal injection, cryodenervation, RF ablation, and pulsed RF therapies are temporary, such that patients must return for repeated treatment over the course of the patient’s lifetime.Spinal injections effectiveness only lasts a period measured in months, while cryodenervation, RF ablation, and pulsed RF have generally been shown to be effective for approximately 6 months to 2 years. · Difficult to learn and teach. Compared to the temporary relief treatments described above, the long term relief treatment of manual tissue scraping and electrocautery performed separately requires a spinal surgeon with excellent endoscopy skills and special training. Spinal fusion is a very complex procedure requiring hours to complete and a team of medical professionals to perform. · Surgical mechanisms are bulky and difficult to use.Spinal injections require large, painful needles.RF ablation requires the purchase of a special power source to power its ablation needles.Manual tissue scraping and electrocautery performed separately requires four separate devices to be used that cannot be deployed simultaneously.Spinal fusion surgery is a very invasive and significant surgical procedure. · High cost. Spinal injection, cryodenervation, RF ablation, and pulsed RF therapies must be repeatedly applied to be effective, and the cost of such repeated visits to healthcare facilities can aggregate significantly over the course of a lifetime, not to mention the cost of lost productivity due to lower back pain in between treatments. · Invasive with long recovery time. Spinal fusion surgeries are potentially risky, highly invasive surgeries that require significant recovery time with an average cost per patient of up to $108,000 , plus an estimated 3 to 6 months of lost productivity in the workplace. -2- Table of Contents We believe that the DenerVex represents a significant leap forward in FJS treatment, as it addresses the shortcomings listed above in the following ways: · Longer Lasting. The DenerVex is designed to provide long lasting relief from pain for patients that would otherwise be required to undergo repetitive therapies such as spinal injections and RF ablation. · Easy to teach and intuitive to use. The DenerVex combines two procedures that are currently carried out in the manual tissue scraping and electrocautery performed separately into one procedure that does not require a specialist to conduct. We intend to offer a simple one-day or weekend course featuring a cadaver lab to train physicians in usage of the DenerVex. · Compact, next generation design.The DenerVex is an all-in-one solution that comes in a sterile, single use package. · Cost efficient.The DenerVex is a single use device, so there are no sterilization or repair costs that are associated with many medical devices.Unlike RF ablation, the Denervex does not require a specially-purchased power source, and uses the already-existing cauterization power sources currently found in almost every operating room. · Less Invasive with minimal recovery time.Use of the DenerVex represents a less invasive solution to FJS than spinal fusion surgery and can be carried out through an out-patient procedure that does not require follow-up surgery to be effective. By addressing the specific product and technology limitations outlined above (that have been raised by both patients and practitioners alike according to our market research), we believe DenerVex has the ability to greatly penetrate and expand the spine surgery device market.In order to begin our anticipated expansion into the spine surgery device market, the primary targets for the sale of the DenerVex device are pain management practitioners.There are an estimated 6,200 pain management specialists in the United States.We expect that the primary users of the DenerVex device will be these specialists, as well as clinicians who currently utilize interventional procedures to treat chronic back pain.Secondary targets for the DenerVex device are orthopedists and neurosurgeons, in addition to the 4,000 interventional radiologists, and 8,672 spine surgeons using one or a combination of the techniques now currently in use to treat FJS. Our Strategy Indeed, inorder to provide solutions and devices that impact the quality of patient care while simultaneously lowering costs in a rapidly changing healthcare environment, we have assembled a seasoned management team composed of individuals with both medical expertise and experience in monetizing medical devices.Dr. Haufe, who co-developed the DenerVex, was a co-founder of Debride and is a director of the Company, not only has 11 years of experience in carrying out over 450 manual tissue scraping and electrocautery procedures performed separately in order to treat back pain related conditions, but also has eight (8) years of experience designing and developing innovative and proprietary spine technologies and techniques. Patrick Kullmann, who is President and Chief Operating Officer of the Company, has nearly 30 years of experience marketing and growing companies in the healthcare, scientific and technology industries and is the author of the book “The Inventor’s Guide to Medical Technology”. We believe that other members of our management team, particularly our Chief Executive Officer, Jarrett Gorlin, provide us with the management expertise necessary to effectively manage our anticipated growth.We intend to leverage this expertise to accelerate the growth of the businesses or assets we acquire.We believe that our management team’s diverse range of experience also provides us with the flexibility to review growth and turnaround situations for underleveraged or underperforming medical devices and their parent companies. We are pursuing the following strategies: · Promoting the differentiated features of our DenerVex exclusive technology to penetrate the $11.5 billion global spine surgery devices market and establish DenerVex as a standard of care for treating FJS, as well as broadening the clinical applications of the DenerVex; · Investing in our infrastructure to broaden our market presence first in Europe, then in the U.S. and eventually worldwide, expand our global distribution footprint, and to ensure regulatory approval internationally; and · Leveraging the strength and experience of our world-class management team to selectively pursue opportunities to expand our portfolio of medical device products and businesses. -3- Table of Contents Our marketing strategy will be supported by a solid core of clinical and cost effectiveness data that we intend to develop to support our portfolio of medical companies and assets. We intend to employ the same disciplined approach to all future opportunities that we employed prior to acquiring the assets for the DenerVex device, by careful research, reviewing of existing devices and examination of marketplace possibilities.A compelling value proposition and subsequent market positioning for our devices versus other treatment options will also be developed and tailored as appropriate for the key decision-makers along the course of the patient flow.We believe we are well positioned to create devices and tailor their value propositions to meet a rapidly changing marketplace and fluid regulatory environment, by creating and marketing devices that are designed to result in patients spending less time in the hospital, lower the chance of patient infection, simplify surgical procedures and diminish the potential incidence of hospital and surgery-related accidents.Please see “Management—Board of Directors” for more information regarding the background and experience of our management team. Risks That We Face Our business is subject to a number of risks of which you should be aware before making an investment decision. These risks are discussed more fully in the “Risk Factors” section of this prospectus beginning on page15. These risks include, but are not limited to, the following: · our lack of operating history. · our liquidity and the net losses that we expect to incur as we develop our business. If such losses mean that we do not continue as a going concern, investors could lose their entire investment. · we willrequire substantial additional financing to achieve our goals, and a failure to obtain this necessary capital when needed could force us to delay, limit, reduce or terminate our product development or commercialization efforts. · obtaining FDA or other regulatory approvals or clearances for our technology. We are heavily dependent on the success of our first product, the DenerVex, which has not yet received regulatory approval.We will not be able to generate any revenue unless we receive regulatory approval. The regulatory approval processes of the FDA and comparable foreign authorities are lengthy, time-consuming, costly and inherently unpredictable, and if we are ultimately unable to obtain regulatory approval for our product, our business will be substantially harmed. · implementing and achieving successful outcomes for clinical trials of our products.Our initial product, the DenerVex, is based on a currently clinically unproven approach to back pain treatment. · convincing physicians, hospitals and patients of the benefits of our technology and to convert them from current technology. · we face substantial competition, which may result in others discovering, developing or commercializing products before, or more successfully, than we do. We expect any product that we commercialize will compete with products from other companies in the medical device industry. Many of our potential competitors have substantially greater commercial infrastructures and financial, technical and personnel resources than we have. If we are not able to compete effectively against our competitors, our business will not grow and our financial condition and operations will suffer. · the ability of users of our products (when and as developed) to obtain third-party reimbursement. -4- Table of Contents · any failure to comply with rigorous FDA and other government regulations, which may change or be reformed. · we depend on key personnel. · securing, maintaining and defending patent or other intellectual property protections for our technology.Our inability to obtain adequate patent protection for our products or failure to successfully defend against any claims that our products infringe the rights of third parties could also adversely affect our business.Any challenges relating to our intellectual property may require us to spend a substantial amount of time and money to resolve, if at all possible. Our Corporate Information MEDOVEX is a development stage company that was incorporated in Nevada on July 30, 2013 as Spinez Corp. and changed its name to MEDOVEX Corp. on March 20, 2014. MEDOVEX is the parent company of Debride, which was incorporated under the laws of Florida on October 1, 2012.MEDOVEX acquired all of the issued and outstanding capital stock of Debride pursuant to an agreement and plan of merger, dated September 13, 2013. Our principal executive offices are located at 3279 Hardee Avenue, Atlanta, Georgia 30341 and our telephone number is (844) MEDOVEX. Our website address is www.MEDOVEX.com. The information contained on, or that can be accessed through, our website is not incorporated into and is not a part of this prospectus. We have included our website address in this prospectus solely as an inactive textual reference. This prospectus includes statistical and other industry and market data that we obtained from industry publications and research, surveys and studies conducted by third parties. Industry publications and third party research, surveys and studies generally indicate that their information has been obtained from sources believed to be reliable, although they do not guarantee the accuracy or completeness of such information. While we believe these industry publications and third party research, surveys and studies are reliable, we have not independently verified such data. Implications of being an Emerging Growth Company As a company with less than $1.0 billion in revenue during our last fiscal year, we qualify as an “emerging growth company” as defined in the Jumpstart Our Business Startups Act, or JOBS Act, enacted in April 2012. An “emerging growth company” may take advantage of reduced reporting requirements that are otherwise applicable to public companies. These provisions include, but are not limited to: · being permitted to present only two years of audited financial statements and only two years of related Management’s Discussion & Analysis of Financial Condition and Results of Operations in this prospectus; · not being required to comply with the auditor attestation requirements of Section 404 of the Sarbanes-Oxley Act of 2002, as amended, or the Sarbanes-Oxley Act; · reduced disclosure obligations regarding executive compensation in our periodic reports, proxy statements and registration statements; and · exemptions from the requirements of holding a nonbinding advisory vote on executive compensation and stockholder approval of any golden parachute payments not previously approved. -5- Table of Contents We may take advantage of these provisions until the last day of our fiscal year following the fifth anniversary of the date of the first sale of our common equity securities pursuant to an effective registration statement under the Securities Act of 1933, as amended, (the “Securities Act”), which fifth anniversary will occur in 2019. However, if certain events occur prior to the end of such five-year period, including if we become a “large accelerated filer,” our annual gross revenues exceed $1.0 billion or we issue more than $1.0 billion of non-convertible debt in any three-year period, we will cease to be an emerging growth company prior to the end of such five-year period. We have elected to take advantage of certain of the reduced disclosure obligations and may elect to take advantage of other reduced reporting requirements in future filings. As a result, the information that we provide to our stockholders may be different than you might receive from other public reporting companies in which you hold equity interests. In addition, Section 107 of the JOBS Act also provides that an “emerging growth company” can take advantage of the extended transition period provided in Section 7(a)(2)(B) of the Securities Act for complying with new or revised accounting standards.In other words, an “emerging growth company” can delay the adoption of certain accounting standards until those standards would otherwise apply to private companies.However, we are choosing to “opt out” of such extended transition period, and as a result, we will comply with new or revised accounting standards on the relevant dates on which adoption of such standards is required for non-emerging growth companies.Section 107 of the JOBS Act provides that our decision to opt out of the extended transition period for complying with new or revised accounting standards on the relevant dates on which adoption of such standards is required for non-emerging growth companies is irrevocable. -6- Table of Contents The Offering Securities offered 1,350,000 units , consisting of one share of common stock and one Series A Warrant to purchase one share of common stock.In addition, the holder of each unit issued in the offering will receive one Series B Warrant to purchase one share of common stock per unit purchased, but such Series B Warrants will not be transferable. The units will not be certificated and the shares of common stock and Series A Warrants will trade initially as a unit, and will trade separately not later than 90 days from the date hereof, or earlier with the underwriter’s consent. Each Series A Warrant is exercisable for one share of common stock.The Series A Warrants are immediately exercisable upon issuance in this initial public offering at an initial exercise price of 120% of the initial public offering price of one unit in this offering.The Series A Warrants will expire on the third anniversary of the date of issuance, and will not be listed on any securities exchange. Each Series B Warrant is exercisable for one share of common stock.The Series B Warrants are exercisable immediately after issuance at an initial exercise price of 120% of the initial public offering price of one unit in this offering.The Series B Warrants will expire on the fifth anniversary of the date of issuance. The shares of common stock issuable from time to time upon the exercise of the Series A Warrants and the Series B Warrants are also being offered pursuant to this prospectus. Common Stock: Common stock offered by us 1,350,000 shares Common stock to be outstanding after this offering 9,131,175 shares Offering price Over-allotment option The underwriters have an option for a period of 45 days to purchase up to fifteen percent (15%) of the units and Series B Warrants being offered under this registration statement to cover over-allotments, as long as such purchases do not exceed an aggregate of fifteen (15%) of the number of units and Series B Warrants sold in the primary offering. Use of proceeds We expect to receive approximately $7,000,000 in net proceeds from the sale of our units offered by us in this offering (approximately $8,085,000 if the underwriters exercise their over-allotment option in full), after deducting estimated underwriting discounts and commissions and estimated offering expenses payable by us, assuming the units are offered at $6.00 per unit and Series B Warrant, the midpoint of the estimated price range set forth on the cover of this prospectus. We intend to use the net proceeds from this offering for: · Regulatory approval, pre-clinical testing, clinical trials if required, product development and commercialization; · continuing research and development related activities with respect to the DenerVex; · maintenance and enforcement of existing and future patents, pursuit of existing patent applications and additional future patent applications; · the remainder for working capital and general corporate purposes which may include the acquisition ofmedical products’ companies or their technologies or the development of new technologies. See “Use of Proceeds” for a more complete description of the intended use of proceeds from this offering. -7- Risk factors You should read the "Risk Factors" section starting on page 15 of this prospectus for a discussion of factors to consider carefully before deciding to invest in our securities. Proposed NASDAQ Capital MarketSymbol We intend to apply to list our common stock on The NASDAQ Capital Market under the symbol “MDVX,” the Series A Warrants will trade under the symbol “MDVXW,” and our units will trade under the symbol “MDVXU.” No assurance can be given that our application will be approved. The number of shares of our common stock outstanding after this offering is basedon 7,781,175shares of our common stock outstanding as ofDecember 31, 2013, assuming an initial public offering price of $6.00 per unit and Series B Warrant which is the midpoint of the price range set forth on the cover page of this prospectus. The number of shares of our common stock outstanding after this offering excludes: · 1,150,000 shares of our common stock available for future issuance as of March 31, 2014 under our 2013 Stock Incentive Plan of which options to purchase 60,000 shares of common stock have been granted at a price of $2.50 per share; and · up toshares of common stock issuable upon the full exercise of the Series A Warrants and the Series B Warrants offered hereby; · shares of common stock underlying the Representative’s Unit Warrant to be issued to the representative of the underwriters in connection with this offering,at an exercise price per share equal to 120% of the public offering price, plus up to 202,500shares,202,500Series A Warrants and202,500Series B Warrants if the over-allotment unit purchase option is exercised in full. Unless otherwise indicated, all information in this prospectus assumes: · no exercise of the Representative’s unit warrant included as part of the Representative’s Units described above; and · no exercise by the representative of the underwriters of its over-allotment purchase option. -8- Table of Contents Summary Financial Information You should read the following summary financial data together with our financial statements and the related notes appearing at the end of this prospectus and the "Capitalization," and "Management's Discussion and Analysis of Financial Condition and Results of Operations" and our financial statements and related notes included elsewhere in this prospectus.We have derived the statements of operations data for the year ended December 31, 2013 from our audited financial statements included in this prospectus. We have derived thebalance sheet and statement of operations for March 31, 2014 from ourunauditedinternal statements. Our historical results for any prior period are not necessarily indicative of results to be expected in any future period. Period from Inception at February 1, 2013 to December 31, 2013 Three Months Ended March 31, 2014 (unaudited) (in thousands, except per share data) (in thousands, except per share data) Consolidated Statement of Operations Data: Operating expenses: General and administrative $ $ 435 Research and development 90 122 Total operating expenses 557 Loss from operations ) ( 557 ) Net loss attributable to common stockholders $ )
